Exhibit 10.5

TAX SHARING AGREEMENT

This Tax Sharing Agreement (the “Agreement”) is entered into as of February 25,
2010 by and among Coca-Cola Enterprises Inc., a Delaware corporation (“CCE”),
International CCE, Inc., a Delaware corporation (“Splitco”), and The Coca-Cola
Company, a Delaware corporation (“TCCC” and together with CCE and Splitco, each
a “Party” and collectively, the “Parties”). Capitalized terms used in this
Agreement and not otherwise defined herein shall have the meanings ascribed to
such terms in the Business Separation and Merger Agreement, dated as of
February 25, 2010, between CCE, Splitco, TCCC and Cobalt Subsidiary LLC, a
Delaware limited liability company (the “Merger Agreement”).

RECITALS

WHEREAS, CCE is the common parent corporation of an affiliated group of
corporations, within the meaning of Section 1504(a) of the Code, that has filed
consolidated federal income Tax Returns;

WHEREAS, Splitco is a wholly-owned subsidiary of CCE;

WHEREAS, the Parties desire to (i) restructure CCE’s businesses so that all
equity interests directly or indirectly owned by it in entities engaged in
businesses other than the North American Business (the “Other CCE Businesses”)
shall be owned, directly or indirectly, by Splitco, and (ii) convert all shares
of CCE Common Stock, except for any such shares owned by TCCC or CCE, into
shares of Splitco Common Stock and cash;

WHEREAS, the Parties intend that the conversion of shares of CCE Common Stock at
the Effective Time pursuant to the Merger will qualify under Sections 355 and
361 of the Code (except as provided in Section 356(b) of the Code); and

WHEREAS, the Parties desire to set forth their rights and obligations with
respect to Taxes due for periods before and after the Closing Date.

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth herein, as well
as other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and accepted, and intending to be legally bound hereby,
each of CCE, Splitco and TCCC hereby agrees as follows:

ARTICLE I. DEFINITIONS

1.01 GENERAL. As used in this Agreement, the following terms shall have the
following meanings:

“Agreement” shall have the meaning set forth in the Preamble to this Agreement.

“Claim” shall have the meaning set forth in Section 4.02.

“Closing” and “Closing Date” shall have the meanings set forth in the Merger
Agreement.

“TCCC” shall have the meaning set forth in the Preamble to this Agreement.

“TCCC Filed Tax Return” shall have the meaning set forth in Section 2.01(a).

“TCCC Tax Opinion” shall mean the written opinion (or opinions) of Skadden,
Arps, Slate, Meagher & Flom LLP, to the effect that the distribution of
Enterprises KOC Acquisition Company (“Canadian Holdco”) to Bottling Holdings
(International) Inc. (“BHI”) will qualify under Section 355 of the Code, the
merger of

 

1



--------------------------------------------------------------------------------

BHI with and into CCE (or with and into a limited liability company wholly owned
by, and treated for United States federal income Tax purposes as an entity
disregarded from, CCE) will qualify under Section 332 of the Code, the transfers
to Splitco will qualify under Section 368(a)(1)(D) of the Code, and the
conversion of shares of CCE Common Stock at the Effective Time will qualify
under Sections 355 and 361 of the Code (except as provided in Section 356(b) of
the Code).

“TCCC Taxes” shall have the meaning set forth in Section 2.03(a).

“CCE” shall have the meaning set forth in the Preamble to this Agreement.

“CCE Group” shall mean (i) CCE and each of its Subsidiaries immediately
following the Effective Time and (ii) each Person that becomes a Subsidiary of
CCE after the Effective Time.

“CCE Tax Benefits” shall mean the aggregate of (i) 35% of CCE’s and each of its
Subsidiaries’ United States federal income tax net operating loss carryovers,
and charitable contribution carryovers, and (ii) CCE’s and each of its
Subsidiaries’ United States federal income tax carryovers of alternative minimum
tax credits, foreign tax credits, general business credits, and jobs credits, in
each case determined as of immediately following the end of the Closing Date
(taking into account any increase or reduction in such CCE Tax Benefits pursuant
to a Final Determination); provided, however, that with respect to any taxable
period not ending at the end of the Closing Date, the CCE Tax Benefits shall be
calculated as if such taxable period ended at the end of the Closing Date.

“CCE Tax Opinion” shall mean the written opinion (or opinions) of Cahill
Gordon & Reindel LLP, to the effect that the distribution of Canadian Holdco to
BHI will qualify under Section 355 of the Code, the merger of BHI with and into
CCE (or with and into a limited liability company wholly owned by, and treated
for United States federal income Tax purposes as an entity disregarded from,
CCE) will qualify under Section 332 of the Code, the transfers to Splitco will
qualify under Section 368(a)(1)(D) of the Code, and the conversion of shares of
CCE Common Stock at the Effective Time will qualify under Sections 355 and 361
of the Code (except as provided in Section 356(b) of the Code).

“Dispute” shall have the meaning set forth in Section 8.01.

“Employee Benefit Tax Item” shall have the meaning set forth in Section 2.03(d).

“Final Determination” shall mean a determination within the meaning of
Section 1313 of the Code or any similar provision of state or local Tax Law or
any other event (including the execution of a Form 870-AD or any other form
having substantially the same effect for purposes of any Tax Law) that finally
and conclusively establishes the amount of any liability for Tax.

“Indemnified Party” shall have the meaning set forth in Section 4.02.

“Indemnifying Party” shall have the meaning set forth in Section 4.02.

“Merger Agreement” shall have the meaning set forth in the Preamble to this
Agreement.

“Parties” shall have the meaning set forth in the Preamble to this Agreement.

“Post-Closing Period” shall mean any taxable year or other taxable period
beginning after the Closing Date and, in the case of any taxable year or other
taxable period that begins on or before and ends after the Closing Date, that
part of the taxable year or other taxable period that begins at the beginning of
the day after the Closing Date.

“Pre-Closing Period” shall mean any taxable year or other taxable period that
ends on or before the Closing Date and, in the case of any taxable year or other
taxable period that begins on or before and ends after the Closing Date, that
part of the taxable year or other taxable period through the close of the
Closing Date.

“Private Letter Ruling” shall have the meaning set forth in Section 3.01(a).

“Prohibited Acts” shall have the meaning set forth in Section 3.02.

 

2



--------------------------------------------------------------------------------

“Proposed Acquisition Transaction” means a transaction or series of related
transactions (or any agreement, understanding, arrangement or substantial
negotiations, within the meaning of Section 355(e) of the Code and the Treasury
Regulations promulgated thereunder, to enter into a transaction or series of
related transactions), as a result of which Splitco or CCE, which for purposes
of this definition shall be referred to as the “relevant corporation” (or any
successor thereto) would merge or consolidate with any other Person or as a
result of which any Person or any group of Persons would (directly or
indirectly) acquire, or have the right to acquire (through an option or
otherwise) any amount of stock of the relevant corporation, that would, when
combined with any other changes in ownership of the stock of the relevant
corporation pertinent for purposes of Section 355(e) of the Code and the
Treasury Regulations promulgated thereunder, comprise more than forty percent
(40%) of the value of all outstanding stock of the relevant corporation as of
the date of such transaction, or in the case of a series of transactions, the
date of the last transaction of such series. For purposes of determining whether
a transaction constitutes an indirect acquisition for purposes of the first
sentence of this definition, any recapitalization resulting in a shift of voting
power or any redemption of shares of stock (including any redemption of equity
of the relevant corporation pursuant to the exception in Section 3.02(iii))
shall be treated as an indirect acquisition of stock by the non-exchanging
shareholders. This definition and the application thereof is intended to monitor
compliance with Section 355(e) of the Code and the Treasury Regulations
promulgated thereunder and shall be interpreted accordingly by the Parties in
good faith; provided, however, that this definition shall not be interpreted in
any way that will prevent or limit any issuance, disposition, redemption or
other transaction with respect to TCCC stock.

“Ruling Request” shall mean the request for the Private Letter Ruling to be
submitted to the Internal Revenue Service, including the exhibits attached
thereto, and all related supplements.

“Separation Transactions” shall have the meaning set forth in the Merger
Agreement; provided, however, that for purposes of this Agreement, the
transactions described in Paragraph 9 of Schedule A of the Merger Agreement are
Separation Transactions.

“Splitco” shall have the meaning set forth in the Preamble to this Agreement.

“Splitco Filed Tax Return” shall have the meaning set forth in Section 2.01(b).

“Splitco Group” shall mean (i) Splitco and each of its Subsidiaries immediately
following the Effective Time and (ii) each Person that becomes a Subsidiary of
Splitco after the Effective Time.

“Splitco Taxes” shall have the meaning set forth in Section 2.03(b).

“Straddle Period” shall mean any taxable year or other taxable period that
begins on or before and ends after the Closing Date.

“Tax Arbitrator” shall have the meaning set forth in Section 8.01.

“Tax Benefit” shall mean the Tax effect of any item of loss, deduction or credit
or any other item that decreases Taxes paid or payable.

“Tax Certificates” shall mean certificates of officers of TCCC, CCE and Splitco,
provided to Skadden, Arps, Slate, Meagher & Flom LLP and Cahill Gordon & Reindel
LLP in connection with the Tax Opinions.

“Tax Contest” shall have the meaning set forth in Section 5.01.

“Tax Information Packages” shall mean any information required in order to
prepare and file any Tax Return.

“Tax Materials” shall mean (A) the Private Letter Ruling, (B) the Tax Opinions,
(C) the Ruling Request, (D) the Tax Certificates and (E) any other materials
delivered or deliverable in connection with the issuance of the Private Letter
Ruling or the rendering of the Tax Opinions.

“Tax Opinions” shall mean the TCCC Tax Opinion and the CCE Tax Opinion.

 

3



--------------------------------------------------------------------------------

“Tax Return” shall mean any return, report, certificate, form or similar
statement or document (including any related supporting information or schedule
attached thereto and any information return, amended Tax return, claim for
refund or declaration of estimated Tax) required to be supplied to, or filed
with, a Governmental Entity, or any bill for or notice related to ad valorem or
other similar Taxes received from a Governmental Entity, in each case, in
connection with the determination, assessment or collection of any Tax or the
administration of any laws, regulations or administrative requirements relating
to any Tax.

“Taxing Authority” shall mean any Governmental Entity having jurisdiction over
the assessment, determination, collection or imposition of any Tax.

1.02 INTERPRETATION. For all purposes of this Agreement: (i) the terms defined
in this Agreement include the plural as well as the singular; (ii) all
references in this Agreement to “Preamble”, “Recitals”, “Articles”, “Sections”
and other subdivisions are to the designated preamble, recitals, articles,
sections and other subdivisions of the body of this Agreement; (iii) pronouns of
either gender or neuter include, as appropriate, the other pronoun forms;
(iv) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision; (v) “or” is not exclusive; (vi) “including” shall
be deemed to be followed by “but not limited to”; and (vii) any definition of or
reference to any statute shall be construed as referring also to any rules and
regulations promulgated thereunder.

ARTICLE II. TAX RETURNS AND TAX PAYMENTS

2.01 OBLIGATIONS TO FILE TAX RETURNS.

(a) TCCC shall have the sole and exclusive responsibility for the preparation
and filing of each Tax Return filed after the Closing Date for any Post-Closing
Period or Straddle Period that includes any member of the CCE Group (each, a
“TCCC Filed Tax Return”); provided, however, that, except as otherwise required
by Law, (w) all TCCC Filed Tax Returns shall be prepared on a basis that is
consistent with the Tax Materials and, with respect to TCCC Filed Tax Returns
for Straddle Periods, except as provided in Section 3.03, consistent with past
practices of CCE, (x) Splitco shall prepare and deliver to TCCC in a manner
consistent with past practices of CCE and its Subsidiaries, except as provided
in Section 3.03, pro forma Tax Returns and Tax Information Packages with respect
to each member of the Splitco Group or portion of the Other CCE Businesses
included in, or reflected on, a TCCC Filed Tax Return, no later than ninety
(90) days before the due date for the filing of the relevant Tax Return
(including any valid extensions), (y) TCCC shall provide to Splitco no later
than thirty (30) days in advance of the due date for the filing thereof
(including any valid extensions), and Splitco shall have a reasonable
opportunity to review and comment on, any such TCCC Filed Tax Return (or the
relevant portion thereof) to the extent that (I) such TCCC Filed Tax Return
includes any member of the Splitco Group, or (II) Splitco is responsible for any
portion of the Taxes reported on such TCCC Filed Tax Return, and (z) TCCC shall
not take any position on any TCCC Filed Tax Return that includes any member of
the Splitco Group that (I) would reasonably be expected to result in a “listed
transaction” within the meaning of Section 6707A(c)(2) of the Code or any
comparable provision of state, local or foreign Tax Law, (II) would reasonably
be expected to result in penalties under any applicable Tax Law, or (III) would
reasonably be expected to require disclosure under Section 6664 of the Code or
any comparable provision of state, local or foreign Tax Law in order to avoid
penalties, all without Splitco’s prior written consent, not to be unreasonably
withheld, conditioned or delayed. Except as otherwise provided herein (including
as provided in Sections 5.03 and 5.04), TCCC shall have the exclusive right to
file, prosecute, compromise or settle any claim for, or refund of, Taxes in
respect of a TCCC Filed Tax Return for which TCCC bears responsibility
hereunder.

(b) Splitco shall have the sole and exclusive responsibility for the preparation
and filing of (i) each Tax Return that is required to be filed after the Closing
Date that includes (A) any member of the Splitco Group, or (B) any assets or
operations of the Other CCE Businesses, that, in each case, is not a TCCC Filed
Tax Return and (ii) Tax Returns required to be filed for any Pre-Closing Period
that is not a Straddle Period that include any member of the CCE Group (each, a
“Splitco Filed Tax Return”); provided, however, that, except as otherwise

 

4



--------------------------------------------------------------------------------

required by Law, (w) all Splitco Filed Tax Returns shall be prepared on a basis
that is consistent with the Tax Materials and, with respect to Splitco Filed Tax
Returns for Pre-Closing Periods and Straddle Periods, except as provided in
Section 3.03, consistent with past practices of CCE, (x) TCCC shall prepare and
deliver to Splitco in a manner consistent with past practices of CCE and its
Subsidiaries, except as provided in Section 3.03, pro forma Tax Returns and Tax
Information Packages with respect to each member of the CCE Group or portion of
the North American Business included in, or reflected on, a Splitco Filed Tax
Return, no later than ninety (90) days before the due date for the filing of the
relevant Tax Return (including any valid extensions), (y) Splitco shall provide
to TCCC no later than thirty (30) days in advance of the due date for the filing
thereof (including any valid extensions), and TCCC shall have a reasonable
opportunity to review and comment on, any such Splitco Filed Tax Return (or the
relevant portion thereof) to the extent that (I) such Splitco Filed Tax Return
includes any member of the CCE Group, or (II) TCCC is responsible for any
portion of the Taxes reported on such Splitco Filed Tax Return, and (z) Splitco
shall not take any position on any Splitco Filed Tax Return that includes any
member of the CCE Group that (I) would reasonably be expected to result in a
“listed transaction” within the meaning of Section 6707A(c)(2) of the Code or
any comparable provision of state, local or foreign Tax Law, (II) would
reasonably be expected to result in penalties under any applicable Tax Law, or
(III) would reasonably be expected to require disclosure under Section 6664 of
the Code or any comparable provision of state, local or foreign Tax Law in order
to avoid penalties, all without TCCC’s prior written consent, not to be
unreasonably withheld, conditioned or delayed. Except as otherwise provided
herein (including as provided in Sections 5.02 and 5.04), Splitco shall have the
exclusive right to file, prosecute, compromise or settle any claim for, or
refund of, taxes in respect of a Splitco Filed Tax Return for which Splitco
bears responsibility hereunder.

2.02 OBLIGATION TO REMIT TAXES. Subject to Section 2.01 and subject to the
ultimate division of responsibility for Taxes set out in Section 2.03, the CCE
Group and the Splitco Group shall each remit or cause to be remitted to the
applicable Governmental Entity in a timely manner any Taxes due in respect of
any Tax Return that such Party is required to file (or, in the case of a Tax for
which no Tax Return is required to be filed, which is otherwise payable by such
Party or a member of such Party’s group to any Governmental Entity). In the case
of any TCCC Filed Tax Return or Splitco Filed Tax Return, for which the Party
not required to file such Tax Return is obligated under this Agreement to pay
all or a portion of the Taxes reported as due on such Tax Return, the Party
filing such Tax Return shall notify the other Party, in writing, of its
obligation to pay such Taxes and the Party receiving such notice shall pay such
amount to the Party filing such Tax Return in accordance with the notice and
payment provisions contained in ARTICLE IV.

2.03 TAX SHARING OBLIGATIONS AND PRIOR AGREEMENTS.

(a) Except as provided in Section 4.01, TCCC and the members of the CCE Group
shall be responsible for the payment of (and shall be entitled to any refund of,
whether received in cash or applied against future Tax obligations) (i) all
Taxes for any Post-Closing Period attributable to any member of the CCE Group or
the North American Business, other than (A) Taxes arising as a result of the
Separation Transactions (including the Merger), or any transaction incidental
thereto entered into for the purpose of effecting the Separation Transactions,
as mutually agreed by the Parties, except to the extent such Taxes are described
in clause (ii) or arise as a result of any breach of any covenant or any other
obligation contained in the Tax Materials or this Agreement or the Merger
Agreement by TCCC or any of its Subsidiaries or, following the Effective Time,
any member of the CCE Group, and (ii) 50% of any Taxes arising as a result of
the Merger not qualifying under Section 355 of the Code, to the extent such
Taxes do not arise as a result of any breach of any covenant or any other
obligation contained in the Tax Materials or this Agreement by TCCC, Splitco or
any of their Subsidiaries (collectively, the “TCCC Taxes”).

(b) Except as provided in Section 4.01, Splitco and the members of the Splitco
Group shall be responsible for the payment of (and shall be entitled to any
refund of, whether received in cash or applied against future Tax obligations)
(i) all Taxes attributable to any member of the Splitco Group or the Other CCE
Businesses, (ii) all Taxes for any Pre-Closing Period attributable to any member
of the CCE Group or the North American Business, (iii) 50% of any Taxes arising
as a result of the Merger not qualifying under Section 355 of the Code, to the

 

5



--------------------------------------------------------------------------------

extent such Taxes do no arise as a result of any breach of any covenant or any
other obligation contained in the Tax Materials or this Agreement by TCCC,
Splitco or any of their Subsidiaries, and (iv) the Taxes described in
Section 2.03(a)(i)(A) (collectively, the “Splitco Taxes”).

(c) In order to apportion appropriately any Taxes relating to a tax period that
would otherwise be a Straddle Period between the portion of such period ending
as of the end of the Closing Date and the portion of such period beginning after
the Closing Date, the Parties shall, to the extent permitted under applicable
Law, elect with the relevant Governmental Entity to treat for all Tax purposes
the Closing Date as the last day of a taxable year (in which case such period
will not be a Straddle Period). In the case of any Taxes for a Straddle Period
for which such election to close the taxable year is not permitted, the portion
of such Taxes that is allocable to the portion of the Straddle Period ending as
of the end of the Closing Date shall be: (i) in the case of ad valorem or
similar Taxes that are imposed on a periodic basis, an amount equal to the
amount of such Taxes for the entire period multiplied by a fraction the
numerator of which is the number of days in the Straddle Period prior to and
including the Closing Date and the denominator of which is the number of days in
the entire relevant Straddle Period, and (ii) in the case of Taxes not described
in (i) (such as Taxes that are either (A) based upon or related to income or
receipts, or (B) imposed in connection with any sale or other transfer or
assignment of property (real or personal, tangible or intangible)), deemed equal
to the amount that would be payable if the Taxable Year ended on and included
the Closing Date. Any income, deductions, gains or losses recognized on
transactions not in the ordinary course of business on or prior to the Effective
Time will be allocated to the Pre-Closing Period, and any income, deductions,
gains or losses recognized on any transactions not in the ordinary course of
business after the Effective Time (including after the Effective Time but on the
Closing Date) will be allocated to the Post-Closing Period.

(d) Notwithstanding anything else to the contrary contained herein, in the
Merger Agreement or in any Ancillary Agreement, the Parties agree to allocate
the Tax Benefits resulting from the employee benefit items set forth on Schedule
2.03(d) (“Employee Benefit Tax Items”) in accordance therewith. Unless and until
there has been a Final Determination to the contrary or a change in Law as a
result of which there is not substantial authority in support of such
allocation, each Party agrees not to take any position on any Tax Return, in
connection with any Tax Contest or otherwise that is inconsistent with the
allocation of Employee Benefit Tax Items between the CCE Group and the Splitco
Group as set forth in this Section 2.03(d). To the extent that the Party
entitled under applicable Law to an Employee Benefit Tax Item is determined,
pursuant to a Final Determination or a change in Law as a result of which there
is not substantial authority in support of the agreed allocation as provided in
Schedule 2.03(d), to be other than the Party entitled to such Employee Benefit
Tax Item under Schedule 2.03(d), the Party entitled to such Employee Benefit Tax
Item under applicable Law shall pay the other Party the amount of any Tax
Benefit actually realized with respect to such Employee Benefit Tax Item within
thirty (30) days following the filing date of a Tax Return which reflects the
realization of such Tax Benefit item.

(e) Except as set forth in this Agreement and in consideration of the mutual
indemnities and other obligations in this Agreement, (i) any and all prior Tax
sharing or allocation agreements or practices between any member of the CCE
Group, on one hand, and any member of the Splitco Group, on the other hand,
shall be terminated as of or before the Effective Time, and no member of one
group shall have any continuing rights or obligations thereunder with respect to
any member of the other group and (ii) any and all powers of attorney with
respect to any member of the CCE Group shall be terminated as of or before the
Effective Time, and no member of the CCE Group shall have any continuing
obligations thereunder.

2.04 AMENDED RETURNS.

(a) Splitco shall not, and shall not permit any member of the Splitco Group, to
file any amended Tax Return that includes any member of the CCE Group or any of
the assets or operations of the North American Business for any taxable period
without the consent of TCCC, not to be unreasonably withheld, conditioned or
delayed; provided, however, that notwithstanding anything herein to the
contrary, Splitco and all members of the Splitco

 

6



--------------------------------------------------------------------------------

Group shall be permitted to file any amended Tax Return required to be filed for
purposes of implementing the actions permitted under Paragraph I(B) of Schedule
3.03 or in order to reduce, eliminate or offset any additional income or Taxes
resulting from such permitted actions. TCCC shall provide a response to a
request for such consent from Splitco within fifteen (15) Business Days
following the receipt of such request. Receipt of consent by Splitco or a member
of the Splitco Group from TCCC under the provisions of this Section 2.04(a)
shall not limit or modify Splitco’s continuing indemnification obligation under
Section 4.01(b).

(b) TCCC shall not, and shall not permit any member of the CCE Group, to file
any amended Tax Return that includes (i) any member of the Splitco Group or any
of the assets or operations of the Other CCE Businesses for any taxable period
or (ii) any member of the CCE Group or any of the assets or operations of the
North American Business for any Pre-Closing Period or any Straddle Period, in
each case without the consent of Splitco, not to be unreasonably withheld,
conditioned or delayed. Splitco shall provide a response to a request for such
consent from TCCC within fifteen (15) Business Days following the receipt of
such request. Receipt of consent by TCCC or a member of the CCE Group from
Splitco under the provisions of this Section 2.04(b) shall not limit or modify
CCE’s continuing indemnification obligation under Section 4.01(a).

2.05 TRANSFER TAXES. Notwithstanding anything contained in this Agreement to the
contrary, all documentary, sales, use, registration, value added, transfer,
stamp and similar Taxes incurred in connection with the transactions described
in the first sentence of Paragraph 3, and in Paragraph 9 of Schedule A of the
Merger Agreement (collectively, “Transfer Taxes”) shall be borne 50% by TCCC and
its subsidiaries following the Effective Time and 50% by Splitco and its
subsidiaries following the Effective Time. The Party required by Law to file any
Tax Returns with respect to any such Transfer Taxes shall prepare and file such
Tax Returns and pay such Transfer Taxes to the appropriate Taxing Authority.
TCCC (or any of its Subsidiaries following the Effective Time) shall pay by wire
transfer to Splitco and Splitco (or any of its Subsidiaries following the
Effective Time) shall pay by wire transfer to TCCC the payor’s share of the
Transfer Taxes which are payable with Tax Returns to be filed by the other Party
(or any of its Subsidiaries following the Effective Time) at least three days
prior to the due date for the payment of such Transfer Taxes.

ARTICLE III. REPRESENTATIONS AND COVENANTS

3.01 PRIVATE LETTER RULING AND TAX OPINIONS.

(a) The Parties shall, and shall cause their Subsidiaries to, use their
reasonable best efforts to obtain a private letter ruling from the Internal
Revenue Service, in form and substance satisfactory to TCCC, CCE and Splitco, to
the effect, among other things, that the distribution of Canadian Holdco to BHI
will qualify under Section 355 of the Code, the merger of BHI with and into CCE
(or with and into a limited liability company wholly owned by, and treated for
United States federal income Tax purposes as an entity disregarded from, CCE)
will qualify under Section 332 of the Code, the transfers to Splitco will
qualify under Section 368(a)(1)(D) of the Code, and the conversion of shares of
CCE Common Stock at the Effective Time pursuant to the Merger will qualify under
Sections 355 and 361of the Code (except as provided in Section 356(b) of the
Code) (the “Private Letter Ruling”), as soon as practicable after the date of
this Agreement. The Parties shall cooperate in good faith in determining any
additional issues or matters required to be addressed by the Private Letter
Ruling. CCE shall be responsible in the first instance for the preparation and
filing of the Ruling Request and all related correspondence, provided, however,
that no submissions shall be submitted without TCCC’s approval, such approval
not to be unreasonably withheld, conditioned or delayed. CCE and TCCC shall use
their reasonable best efforts to assure that the Ruling Request is filed with
the Internal Revenue Service not later than 30 days after public announcement of
the proposed transaction. TCCC shall be provided drafts of all submissions a
reasonable period in advance of submission, to review, comment upon and approve,
materials prepared by CCE. The filing Party shall provide the other Party copies
of the Ruling Request and all other memoranda, correspondence or other
submissions as filed with the Internal Revenue Service promptly following the
filing thereof. Each of CCE and TCCC shall have the right to participate fully
in the process of obtaining the Private Letter Ruling, including

 

7



--------------------------------------------------------------------------------

attending meetings and participating in conference calls with the Internal
Revenue Service. Each of CCE and TCCC shall use its reasonable best efforts to
cause its respective Affiliates, employees, accountants, counsel and other
representatives to cooperate with the other Party and its representatives in
obtaining the Private Letter Ruling, including by (i) participating in meetings
and conference calls with the Internal Revenue Service, (ii) assisting in the
preparation of all memoranda, ruling requests, correspondence and other
submissions that are deemed reasonably necessary or desirable by either Party in
connection with obtaining the Private Letter Ruling, (iii) executing and
delivering customary documents and instruments (such as penalties of perjury
statements) that are deemed reasonably necessary by either Party in connection
with obtaining the Private Letter Ruling, and (iv) taking other actions
reasonably necessary in connection with obtaining the Private Letter Ruling.

(b) Each of the Parties shall use its reasonable best efforts to obtain the Tax
Opinions. In connection with the foregoing, each of the Parties shall
(i) furnish its respective Tax Certificate (or Tax Certificates) to Skadden,
Arps, Slate, Meagher & Flom LLP and Cahill Gordon & Reindel LLP on a timely
basis, executed by an authorized officer of such Party, in form and substance
reasonably satisfactory to Skadden, Arps, Slate, Meagher & Flom LLP and Cahill
Gordon & Reindel LLP and (ii) otherwise cooperate in connection with obtaining
the Tax Opinions.

(c) From and after the date of this Agreement, each of the Parties agrees that
it shall (i) effect the Separation Transactions (including the Merger), or any
transaction incidental thereto entered into for the purpose of effecting the
Separation Transactions, as mutually agreed by the Parties, in a manner that is
consistent with the Tax Materials, (ii) comply with, and shall cause its
Subsidiaries to comply with, the representations made in connection with the
Private Letter Ruling, the Tax Opinions, and the Tax Certificates, and not take,
or fail to take, and prevent any of its Subsidiaries from taking, or failing to
take, any action, which action or failure to act would be likely to, or does
invalidate, directly or indirectly, any of the conclusions contained in the
Private Letter Ruling or the Tax Opinions whether or not such action or failure
to act is otherwise permitted pursuant to this Agreement and (iii) not take or
fail to take, and prevent any of its Subsidiaries from taking, or failing to
take, any action, which action or failure to act is inconsistent with any
representation, statement or covenant made in the Private Letter Ruling, its
respective Tax Certificate, or in connection with the Private Letter Ruling or
the Tax Opinions.

3.02 OPINION OR PRIVATE LETTER RULING REQUIREMENT FOR MAJOR TRANSACTIONS. TCCC
(on behalf of itself and all members of the CCE Group) and Splitco (on behalf of
itself and all members of the Splitco Group) hereby covenant and agree that no
member of the CCE Group or the Splitco Group, respectively, will take or permit
to be taken within two (2) years of the Effective Time the following actions:
(i) any Proposed Acquisition Transaction or approval of any Proposed Acquisition
Transaction for any purpose; (ii) the issuance of any CCE equity or Splitco
equity, respectively, or rights to acquire any CCE or Splitco equity (other than
(A) any such issuance qualifying under Treasury Regulations
Section 1.355-7(d)(8) in connection with the performance of services, or (B) any
issuances which, in the aggregate, would not result in a Proposed Acquisition
Transaction); (iii) redemptions or repurchases of any CCE equity or Splitco
equity, respectively (except to the extent consistent with the requirements of
Rev. Proc. 96-30, 1996-1 C.B. 696, and statements made with respect thereto in
the Ruling Request and the Private Letter Ruling); (iv) recapitalizations or
other dispositions of, or modifications to the terms of, any CCE equity or
Splitco equity, respectively; (v) any liquidation of CCE or Splitco,
respectively (including any transaction treated as a liquidation of CCE or
Splitco for federal income tax purposes); (vi) any sale of all or substantially
all of CCE’s assets or Splitco’s assets, respectively, in a single transaction
or series of related transactions; (vii) the disposition or discontinuance of
the operation of any active trade or business assets except in the ordinary
course of business; (viii) any conversion of CCE or Splitco, respectively, to a
foreign corporation (including, for proposes of clarification, any formation of
a foreign holding corporation); and (ix) any actions or positions inconsistent
with any representation or covenant contained in Section 3.01 or Section 6.02 of
this Agreement, and no member of the CCE Group or Splitco Group will take or
permit to be taken any action at any time that could jeopardize, directly or
indirectly, any of the conclusions contained in the Private Letter Ruling or the
Tax Opinions (collectively, the “Prohibited Acts”). Notwithstanding the
foregoing, CCE or Splitco or a member of the CCE Group or Splitco Group may take
any of

 

8



--------------------------------------------------------------------------------

the Prohibited Acts if it obtains (1) the written consent of the other Parties,
not to be unreasonably withheld, conditioned or delayed, or (2) (a) an
unqualified opinion of a nationally recognized law firm, in form and substance
reasonably satisfactory to the other Parties, that the taking of such action
will not adversely affect, directly or indirectly, any of the conclusions
contained in the Private Letter Ruling or the Tax Opinions, or (b) a
supplemental ruling from the Internal Revenue Service that the taking of such
action will not adversely affect, directly or indirectly, any of the conclusions
contained in the Private Letter Ruling, provided, however, that no request for a
supplemental ruling shall be made prior to obtaining the other Parties’ consent,
not to be unreasonably withheld, conditioned or delayed, and that the other
Parties shall have the right to participate in the preparation of all material
correspondence, calls, meetings and similar events related to obtaining such
supplemental ruling. Each requested Party shall provide a response to a request
for consent under the provisions of this Section 3.02 within fifteen
(15) Business Days following the receipt of such request. Receipt of consent
under the provisions of this Section 3.02 shall not limit or modify the
recipient’s continuing indemnification obligation under Section 4.01.
Notwithstanding anything herein to the contrary, the provisions of this
Section 3.02 shall not be interpreted in any way that will prevent or limit any
issuance, disposition, redemption or other transaction with respect to TCCC
stock.

3.03 CONDUCT OF BUSINESS.

(a) Splitco (on behalf of itself and all members of the Splitco Group and, with
respect to periods on or prior to the Effective Time, all members of the CCE
Group) covenants and agrees that subject to TCCC’s consent, not to be
unreasonably withheld, conditioned or delayed, (i) except as expressly
contemplated by the terms of this Agreement, the Merger Agreement or Schedule
3.03, neither Splitco nor any member of the Splitco Group nor, on or prior to
the Effective Time, any member of the CCE group, will (A) make, change or
rescind any material Tax election, or (B) make, change or rescind any material
method of accounting, (ii) neither Splitco nor any member of the Splitco Group
nor, on or prior to the Effective Time, any member of the CCE Group, will take
any action (including making any Tax election) specifically listed on Schedule
3.03 as a prohibited action, and (iii) Splitco shall, or shall cause the members
of the Splitco Group or, on or prior to the Effective Time, the members of the
CCE Group to take the actions (including Tax elections) specifically listed on
Schedule 3.03 as actions required to be taken by Splitco; provided, however,
that TCCC shall consent to any action or failure to act that is inconsistent
with clauses (i), (ii) and (iii) to the extent that (I) the benefit of such
action or failure to act to Splitco and the members of the Splitco Group is
greater than the detriment of such action or failure to act to TCCC and the CCE
Group, and (II) Splitco agrees to indemnify TCCC for any such detriment. Nothing
herein shall limit any action permitted under the Merger Agreement (except for
actions specifically prohibited under this Section 3.03(a)), however, in the
event that Splitco or any member of the Splitco Group or, on or prior to the
Effective Time, any member of the CCE Group takes or fails to take any action,
outside the ordinary course of business or otherwise inconsistent with past
practice, that has the effect of increasing, reducing, accelerating or deferring
income or deductions or other Tax attributes (a “Timing Tax Impact”), except as
specifically listed on Schedule 3.03, Splitco agrees to indemnify TCCC for any
net Tax detriment arising from such Timing Tax Impact.

(b) Notwithstanding anything herein to the contrary, Splitco shall be allowed to
utilize any Tax attributes generated under state or Canadian Tax Law in order to
minimize Splitco Taxes imposed as a result of the Separation Transactions or of
any transaction incidental thereto entered into for the purpose of effecting the
Separation Transactions, as mutually agreed by the Parties.

(c) Except as expressly contemplated by the terms of this Agreement, the Merger
Agreement or Schedule 3.03, or with the consent of Splitco, not to be
unreasonably withheld, conditioned or delayed, TCCC will not cause or permit CCE
or any member of the CCE Group to take (or fail to take) any action on the
Closing Date after the Effective Time which action (or failure) is not in the
ordinary course of business.

 

9



--------------------------------------------------------------------------------

ARTICLE IV. INDEMNITY OBLIGATIONS AND PAYMENTS

4.01 INDEMNITY OBLIGATIONS.

(a) Notwithstanding whether any action is permitted or consented to hereunder,
TCCC shall indemnify and hold harmless Splitco and its Affiliates (including any
member of the Splitco Group) from and against, and will reimburse Splitco for
(without duplication) (i) all TCCC Taxes, and (ii) all Taxes and Losses by
reason of or arising from any breach by TCCC or (after the Effective Time) any
member of the CCE Group of any representation, covenant or obligation under this
Agreement or Section 5.10 of the Merger Agreement.

(b) Notwithstanding whether any action is permitted or consented to hereunder,
Splitco shall indemnify and hold harmless TCCC and its Affiliates (including any
member of the CCE Group) from and against, and will reimburse TCCC for (without
duplication) (i) all Splitco Taxes, (ii) all Taxes and Losses by reason of or
arising from any breach by any member of the CCE Group (on or prior to the
Effective Time) or the Splitco Group of any representation, covenant or
obligation under this Agreement, or Sections 4.15 and 6.1(o) of the Merger
Agreement (including any reduction in any item of CCE Tax Benefits by reason of
or arising from any breach of any covenant or obligation of CCE or Splitco under
Section 3.03), and (iii) the excess of $292,000,000 over the CCE Tax Benefits
actually available to the CCE Group immediately following the Closing Date, as
ultimately determined for U.S. federal income Tax purposes, taking into account
any increase or decrease in the amount of such CCE Tax Benefits after the
Closing Date.

(c) Notwithstanding any other provision of this Agreement or the Merger
Agreement to the contrary, any indemnification under this Agreement shall not be
subject to any (i) limitation under the Merger Agreement or any other agreement,
including any Basket or Cap, (ii) offset or reduction for any CCE Tax Benefits
in excess of $292,000,000 (except as provided in Section 4.05), (iii) offset or
reduction for any Tax items reflected on the Closing Balance Sheet or any other
balance sheet of CCE or any member of the CCE Group, except for any accrued
Taxes that are reflected as a liability on the Closing Balance Sheet to the
extent such Taxes reduce the Closing Adjusted Net Working Capital.

4.02 NOTICE. A Party making a claim for indemnification under this Agreement
(the “Indemnified Party”) shall provide the Party from whom such indemnification
is sought (the “Indemnifying Party”) with written notice of such claim
describing such claim in reasonable detail and accompanied by reasonable
documentation supporting such claim (the “Claim”) no later than twenty
(20) Business Days after the Indemnified Party (i) files a Tax Return reporting
Taxes due or other items which are subject to indemnification or (ii) receives
written notice with respect to Taxes or other items that may be subject to
indemnification under this Agreement, provided, however, that in the event that
timely notice is not provided, the Indemnifying Party shall be relieved of its
obligation to indemnify the Indemnified Party only to the extent that such delay
results in actual increased costs or actual prejudice.

4.03 TIMING OF PAYMENTS. The Indemnifying Party shall pay the amount of any
Claim to the Indemnified Party within fifteen (15) Business Days of receipt of
the Claim, provided that, if such Claim is still subject to the outcome of any
Tax Contest, then payment shall not be due until fifteen (15) Business Days
after such Claim either is resolved through a Final Determination, or prior to a
Final Determination, if the Indemnified Party and the Indemnifying Party agree
on the indemnification obligation under this Agreement with respect to such
Claim. All indemnification payments due under this Agreement shall be made by
wire transfer of immediately available funds to a bank account of the
Indemnified Party. Any payment required to be paid pursuant to this Agreement
that is not paid by the 30th day after such payment is due shall accrue interest
from and including such 30th day after the due date to and including the date of
payment at the rate of one month LIBOR plus 25 basis points per annum simple
interest.

4.04 CCE TAX BENEFITS. At least three (3) Business Days prior to the Closing
Date (but not more than five (5) Business Days prior to the Closing Date), CCE
shall deliver to TCCC a certificate of CCE’s Tax Director

 

10



--------------------------------------------------------------------------------

(the “CCE Tax Benefits Certificate”) setting forth CCE’s good faith estimate,
calculating in reasonable detail the aggregate CCE Tax Benefits actually
available to the CCE Group immediately following the Closing Date, as determined
for U.S. federal income Tax purposes (the “Certified CCE Tax Benefits”). If the
Certified CCE Tax Benefits are less than $292,000,000, then Splitco shall pay or
cause to be paid to CCE at the Closing an amount equal to such difference, which
shall not be taken into account in the determination of the Certified Closing
Adjusted Net Working Capital, the Closing Adjusted Net Working Capital, or any
other purchase price adjustments under the Merger Agreement. Such payment shall
be made or taken into account in the manner set forth in Paragraph 7 of Schedule
A of the Merger Agreement. Within 120 days following the Closing Date, TCCC
shall provide Splitco a revised CCE Tax Benefits Certificate (the “Revised CCE
Tax Benefits Certificate”) for review, and shall incorporate Splitco’s
reasonable comments on such Revised CCE Tax Benefits Certificate. To the extent
the parties agree on the Revised CCE Tax Benefits Certificate and the revised
Certified CCE Tax Benefits (“Revised Certified CCE Tax Benefits”), or upon
resolution of any disagreement with respect to such revised certificate in
accordance with the provisions of ARTICLE VIII, CCE shall pay Splitco the excess
(if any) of the lower of $292,000,000 or the Revised Certified CCE Tax Benefits
over the Certified CCE Tax Benefits or Splitco shall pay CCE the excess (if any)
of the lower of $292,000,000 or the Certified CCE Tax Benefits over the Revised
Certified CCE Tax Benefits. The Revised CCE Tax Benefits Certificate shall be
amended as required to reflect any adjustments in any item of CCE Tax Benefits
pursuant to a Final Determination and the amount of any resulting adjustment in
the Revised Certified CCE Tax Benefits shall be paid by Splitco to CCE or
returned by CCE to Splitco (but not in excess of such amounts previously
received by CCE and not returned to Splitco under this Section 4.04), as
appropriate in accordance with the provisions of the immediately preceding
sentence. Any dispute or disagreement between the Parties under this
Section 4.04 shall be resolved in accordance with the provisions of ARTICLE
VIII.

4.05 PENSION CONTRIBUTION.

(a) The payment by TCCC to CCE upon Closing pursuant to Section 3.14(b) of the
Employee Matters Agreement (without taking into account a reduction in such
amount pursuant to Section 3.14(b)(ii)) shall be equal to the lesser of (i) the
Pre-Tax Contribution Amount and (ii) the sum of (A) 63% of the Pre-Tax
Contribution Amount and (B) the excess of (x) the Certified CCE Tax Benefits
above $292,000,000, over (y) the amount described in clause (x) calculated as if
the Pre-Tax Contribution Amount had not been contributed to the Section 3.14
Pension Plans (as such term is defined in the Employee Matters Agreement). Such
payment shall be made or taken into account in the manner set forth in Paragraph
7 of Schedule A of the Merger Agreement. Upon the determination of the Revised
Certified CCE Tax Benefits and any subsequent adjustment thereto pursuant to
Section 4.04, the amount payable pursuant to Section 3.14(b) of the Employee
Matters Agreement (as calculated under this Section 4.05(a)) shall be
redetermined, and the difference between such previously determined amount and
the redetermined amount shall be paid by TCCC to Splitco (in the case of an
increase in such amount) or by Splitco to TCCC (in the case of a decrease in
such amount).

(b) “Pre-Tax Contribution Amount” shall mean the sum of (i) $145,000,000 (which
represents the amount of all contributions to the Section 3.14 Pension Plans (as
such term is defined in the Employee Matters Agreement) in 2009) and (ii) the
amount (if any) of all contributions to the Section 3.14 Pension Plans (as such
term is defined in the Employee Matters Agreement) made in accordance with the
provisions of Section 3.14(b) of the Employee Matters Agreement after
December 31, 2009 and on or before the Effective Time.

4.06 TREATMENT OF PAYMENTS. The Parties agree that any payment, adjustment,
reimbursement, or amount made or taken into account (collectively, payments)
among the Parties pursuant to (i) this Agreement, (ii) Section 6.23 (Adjusted
Net Working Capital) and ARTICLE IX (indemnification) of the Merger Agreement
and any other purchase price adjustments under the Merger Agreement,
(iii) Schedule A to the Merger Agreement, and (iv) Section 3.14(b) of the
Employee Matters Agreement shall be treated, to the extent permitted by Law, for
all Tax purposes as a non-taxable payment made immediately prior to the Merger;
provided, however, that to the extent the Parties are required by applicable Law
to treat any post-Closing payment made pursuant to this Agreement as a taxable
payment, the Tax imposed on such payment (including as a direct or

 

11



--------------------------------------------------------------------------------

indirect consequence of such payment) shall not be subject to indemnification
under this Agreement or the Merger Agreement. To the extent practicable, any
such payments to CCE or any Affiliate of CCE by Splitco or any member of the
Splitco Group following the Closing will be segregated by CCE and transferred as
promptly as practicable to creditors of CCE in payment of debt outstanding on
the date hereof or incurred subsequent to the date hereof in the ordinary course
of business, or to shareholders of CCE in respect of their CCE shares.

ARTICLE V. TAX CONTESTS

5.01 NOTICE. The Indemnified Party shall promptly notify the Indemnifying Party
in writing upon receipt by the Indemnified Party or any member of its group of a
written communication from any Governmental Entity with respect to any pending
or threatened audit, claim, dispute, suit, action, proposed assessment or other
proceeding (a “Tax Contest”) concerning any Taxes for which the Indemnifying
Party may be liable under this Agreement.

5.02 CONTROL OF CONTESTS BY TCCC. TCCC shall have the sole responsibility and
control over the handling of any Tax Contest, including the exclusive right to
communicate with agents of the Governmental Entity and to control, resolve,
settle or agree to any deficiency, claim or adjustment proposed, asserted or
assessed in connection with or as a result of any such Tax Contest, involving
any TCCC Filed Tax Return, but excluding any such Tax Contest to the extent
Splitco bears any material Tax liability that may result from or is attributable
to such Tax Contest; provided, however, that TCCC shall not resolve, settle or
agree to any deficiency, claim or adjustment proposed, asserted or assessed in
connection with or as a result of any such Tax Contest that affects the
liability of Splitco or a member of the Splitco Group under this Agreement
without the consent of Splitco, not to be unreasonably withheld, conditioned or
delayed. Splitco shall provide a response to a request for such consent from
TCCC within fifteen (15) Business Days following the receipt of such request.
Subject to TCCC’s rights under this Section 5.02, Splitco shall, upon request
and at its own expense, be allowed to participate in the handling of any such
Tax Contest with respect to any item that may affect the liability of Splitco or
any member of the Splitco Group under this Agreement.

5.03 CONTROL OF CONTESTS BY SPLITCO. Subject to Section 5.02, Splitco shall have
the sole responsibility and control over the handling of any Tax Contest,
including the exclusive right to communicate with agents of the Governmental
Entity and to control, resolve, settle or agree to any deficiency, claim or
adjustment proposed, asserted or assessed in connection with or as a result of
any such Tax Contest, involving any Splitco Filed Tax Return, but excluding any
such Tax Contest to the extent TCCC bears any material Tax liability that may
result from or is attributable to such Tax Contest; provided, however, that
Splitco shall not resolve, settle or agree to any deficiency, claim or
adjustment proposed, asserted or assessed in connection with or as a result of
any such Tax Contest that affects the liability of TCCC or a member of the CCE
Group under this Agreement, or that relates to any TCCC Filed Tax Return,
without the consent of TCCC, not to be unreasonably withheld, conditioned or
delayed. TCCC shall provide a response to a request for such consent from
Splitco within fifteen (15) Business Days following the receipt of such request.
Subject to Splitco’s rights under this Section 5.03, TCCC shall, upon request
and at its own expense, be allowed to participate in the handling of any such
Tax Contest with respect to any item that may affect the liability of CCE or any
member of the CCE Group under this Agreement.

5.04 JOINT CONTROL OF CONTESTS. The parties shall jointly control the handling
of any Tax Contest, including any communication with agents of any Governmental
Entity and the resolution, settlement or agreement to any deficiency, claim or
adjustment proposed, asserted or assessed in connection with or as a result of
any such Tax Contest, to the extent such Tax Contest is not exclusively
controlled by TCCC under Section 5.02 or by Splitco under Section 5.03.

 

12



--------------------------------------------------------------------------------

ARTICLE VI. COOPERATION

6.01 GENERAL. Each Party shall fully cooperate, and shall cause all members of
such Party’s group (the CCE Group and the Splitco Group) to fully cooperate,
with the other Parties in connection with the preparation and filing of any Tax
Return or the conduct of any Tax Contest (including, where appropriate or
necessary, providing a power of attorney) concerning any issues or any other
matter contemplated under this Agreement (including the joint determination of
the Tax items related or attributable to, or resulting from, the Separation
Transactions (including the Merger), or any transaction incidental thereto
entered into for the purpose of effecting the Separation Transactions, as
mutually agreed by the Parties, including the items listed on Schedule 6.01).
Each Party shall make its employees and facilities available on a mutually
convenient basis to facilitate such cooperation.

6.02 CONSISTENT TREATMENT. Unless and except to the extent that there has been a
Final Determination to the contrary or a change in Law that results in there not
being substantial authority in support of (a) the allocation of Taxes and
Employee Benefit Tax Items between the CCE Group and the Splitco Group as set
forth in this Agreement, (b) any conclusion or representation in the Tax
Materials, (c) any position required to be taken under Section 3.03, or (d) the
Tax treatment of any transaction included in the Separation Transactions agreed
upon by the parties, each Party agrees not to take any position on any Tax
Return, in connection with any Tax Contest or otherwise that is inconsistent
with clauses (a) through (d) of this Section 6.02.

ARTICLE VII. RETENTION OF RECORDS; ACCESS

7.01 For so long as the contents thereof may become material in the
administration of any matter under applicable Tax Law, but in any event until
the later of (i) the expiration of any applicable statutes of limitation and
(ii) seven years after the Closing Date, the Parties shall (a) retain records,
documents, accounting data and other information (including computer data and
the systems necessary to access such data) necessary for the preparation and
filing of all Tax Returns in respect of Taxes of any member of the CCE Group or
the Splitco Group or for any Tax Contests relating to such Tax Returns, and
(b) give to the other Parties reasonable access to such records, documents,
accounting data and other information (including computer data) and to its
personnel (insuring their cooperation), systems and premises, for the purpose of
the review or audit of such Tax Returns to the extent relevant to an obligation
or liability of a Party under this Agreement or for purposes of the preparation
or filing of any such Tax Return, the conduct of any Tax Contest or any other
matter reasonably and in good faith related to the Tax affairs of the requesting
Party. At any time after the Closing Date that TCCC or Splitco proposes to
destroy such material or information, it shall first notify the other Party in
writing and such other Party shall be entitled to receive such materials or
information proposed to be destroyed.

ARTICLE VIII. DISPUTE RESOLUTION

8.01 In the event of any disagreement arising under this Agreement, including
any dispute in connection with a claim by a third party (a “Dispute”), the
Parties shall promptly notify the tax director of each of TCCC and Splitco
(each, a “Tax Director” and, together, the “Tax Directors”) of such Dispute, who
together shall attempt in good faith to resolve such Dispute. If such Dispute is
not resolved within twenty (20) Business Days following the date on which the
Tax Directors receive notification, the Parties to such Dispute shall jointly
retain an independent, nationally recognized law or accounting firm (the “Tax
Arbitrator”) to act as an arbitrator in order to resolve the Dispute. The Tax
Arbitrator’s determination as to any Dispute shall be made in accordance with
the terms of this Agreement and shall be final and binding on the Parties and
not subject to collateral attack for any reason (other than manifest error). All
fees and expenses of the Tax Arbitrator shall be shared equally by each of the
Parties to the Dispute.

 

13



--------------------------------------------------------------------------------

ARTICLE IX. MISCELLANEOUS PROVISIONS

9.01 INCORPORATED MERGER AGREEMENT PROVISIONS. Subsections (b), (e) and (f) of
Section 9.8, Sections 10.4 through 10.10, Section 10.12 and Section 10.13 of the
Merger Agreement are hereby incorporated by reference.

9.02 EXPENSES. Except as otherwise provided in this Agreement or the Merger
Agreement, TCCC shall pay (or cause to be paid) all fees and expenses incurred
by it or on its behalf or by or on behalf of any of its Subsidiaries with
respect to the matters addressed herein, and CCE (prior to the Effective Time)
and Splitco (from and after the Effective Time) shall pay (or cause to be paid)
all fees and expenses incurred by it or on its behalf or by or on behalf of any
of its Subsidiaries with respect to the matters addressed herein.

9.04 NOTICES. All notices, requests, claims, demands and other communications
hereunder required to be delivered in writing shall be deemed given if delivered
personally, telecopied (which is confirmed) or sent by overnight courier
(providing proof of delivery) to the parties at the following addresses (or at
such other address for a party as shall be specified by like notice):

If to Splitco, to:

2500 Windy Ridge Parkway

Atlanta, Georgia 30339

Fax: (770) 989-3073

Attention: H. Lynn Oliver, Vice President, Tax

with a copy, which shall not constitute notice to Splitco, to:

2500 Windy Ridge Parkway

Atlanta, Georgia 30339

Fax: (770) 989-3784

Attention: John Parker, Senior Vice President, General Counsel

If to TCCC, to:

The Coca-Cola Company

One Coca-Cola Plaza

Atlanta, GA 30313

Fax: (404) 598-7196

Attention: Vice President and General Tax Counsel

with a copy, which shall not constitute notice to TCCC, to:

The Coca-Cola Company

One Coca-Cola Plaza

Atlanta, GA 30313

Fax: (404) 515-2546

Attention: Senior Vice President and General Counsel

9.05 APPLICATION TO PRESENT AND FUTURE SUBSIDIARIES. This Agreement is being
entered into by TCCC, CCE and Splitco on behalf of themselves and the members of
their respective groups (the CCE Group and the Splitco Group). This Agreement
shall constitute a direct obligation of each such entity and shall be deemed to
have been readopted and affirmed on behalf of any entity that becomes a
Subsidiary of CCE or Splitco in the future.

9.06 FURTHER ASSURANCES. Subject to the provisions hereof, the Parties hereto
shall make, execute, acknowledge and deliver such other instruments and
documents, and take all such other actions, as may be reasonably required in
order to effectuate the purposes of this Agreement and to consummate the
transactions contemplated hereby.

 

14



--------------------------------------------------------------------------------

9.07 SURVIVAL. Notwithstanding any other provision of this Agreement to the
contrary, all representations, covenants and obligations contained in this
Agreement shall survive for a period of ninety (90) days following the
expiration of the applicable statute of limitations (including extensions
thereof) with respect to any such matter.

*        *        *

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

COCA-COLA ENTERPRISES, INC. By:  

/S/    JOHN F. BROCK        

Name:     John F. Brock Title:     Chairman and Chief Executive Officer
INTERNATIONAL CCE, INC. By:  

/S/    JOHN F. BROCK        

Name:     John F. Brock Title:     Chief Executive Officer THE COCA-COLA COMPANY
By:  

/S/    GARY P. FAYARD        

Name:     Gary P. Fayard Title:     Chief Financial Officer and Executive Vice
President

 

16